On Rehearing.
This cause coming on to be heard on rehearing, Chief Justice BRICE, Mr. Justice LUJAN and Mr. Justice SADLER sitting, and the Court having heard the oral arguments and considered the briefs of counsel and being well and sufficiently advised in the premises, presents a division of opinion as follows: Mr. Justice SADLER remains of the same opinion expressed in his dissent from the original opinion and thinks the opinion filed should be withdrawn and the judgment appealed from affirmed; Mr. Chief Justice BRICE and Mr. Justice LUJAN think the opinion on file should stand as written, thus adhering to the views entertained by them at the time they expressed their concurrence by signing the same.
Wherefore, it thus appearing that a majority of the Court cannot be secured favoring the withdrawal of the opinion filed (if in fact it could be secured from a full court), and the Court being without right under the decision rendered in Flaska v. State, 51 N.M. 13, 177 P.2d 174, to call in justices or judges not participating in the original decision, to participate in the consideration of this motion, the opinion heretofore filed, reversing the judgment and remanding the cause with instructions to grant appellant a new trial, will stand.
It is so ordered. *Page 148